Title: To Thomas Jefferson from Robert Smith, 14 July 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            
              Sir,
            
            navy Department July 14—1803
          
          I enclose a blank warrant for your signature to be filled with the name of Joseph Nicholson as midshipman should you approve it—He is son of Capn. S. Nicholson of Boston, and is recommended by Commodore Preble—
          I have the honor to be with much respect Sir yr. obt. Serv.
          
            
              Rt Smith
            
          
        